FILED
                             NOT FOR PUBLICATION                             MAR 08 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DANIEL SARTAIN,                                   Nos. 08-55683
                                                       08-56317
               Plaintiff - Appellant,
                                                  D.C. No. 2:05-cv-05067-VAP-JC
  v.

ROBERT MEYERS; et al.,                            MEMORANDUM *

               Defendants - Appellees.



                     Appeals from the United States District Court
                         for the Central District of California
                     Virginia A. Phillips, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

       In these consolidated appeals, Daniel Sartain, a California state prisoner,

appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983

action alleging that defendants failed to treat his chronic pain condition properly in


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of the Eighth and Fourteenth Amendments. We have jurisdiction under

28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056

(9th Cir. 2004), and we affirm.

       The district court properly granted summary judgment on the Eighth

Amendment claim because Sartain did not raise a triable issue as to whether

defendants’ chosen course of treatment “was medically unacceptable under the

circumstances, and was chosen in conscious disregard of an excessive risk to

[Sartain’s] health.” See id. at 1058 (internal quotation marks and citation omitted).

       The district court properly granted summary judgment on the equal

protection claim because Sartain did not raise a triable issue as to whether he was

intentionally treated differently from similarly situated inmates. See Thornton v.

City of St. Helens, 425 F.3d 1158, 1166-67 (9th Cir. 2005).

       The district court did not abuse its discretion by denying Sartain’s motions

for appointment of counsel because Sartain failed to demonstrate exceptional

circumstances warranting appointment of counsel. See Terrell v. Brewer, 935 F.2d
1015, 1017 (9th Cir. 1991).

       Sartain’s remaining contentions are unpersuasive.




DS/Research                               2                                    08-55683
       Sartain’s February 3, 2010, motion for an emergency injunction and

restraining order is denied.

       AFFIRMED.




DS/Research                             3                                   08-55683